Citation Nr: 0736967	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  01-03 660	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C, to include consideration of a rating in 
excess of 40 percent from November 6, 2006.

2.  Entitlement to an effective date earlier than October 16, 
1998 for the grant of service connection for bilateral 
chalazion with ptosis.

3.  Entitlement to service connection for a right shoulder 
disability, to include residuals of fractured right clavicle 
and rotator cuff.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1956.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1954 to April 1956.

2.  In August 2007, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received a notification from the appellant that a withdrawal 
of this appeal is requested.  The veteran's intent to 
withdraw all of the issues on appeal was confirmed by the 
veteran's authorized representative in writing in October 
2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


